Opinion of the Court
Kilday, Judge:
The appellant was tried by general court-martial convened at Tinker Air Force Base, Oklahoma. Despite his pleas of not guilty, he was convicted of one offense of housebreaking, in violation of Article 130, and one offense of larceny, in violation of Article 121, Uniform Code of Military Justice, 10 USC §§ 930 and 921, respectively. He was sentenced to a bad-conduct discharge, forfeiture of all pay and allowances and confinement at hard labor for three months. The convening authority modified the value in the larceny to conform to the evidence, but otherwise approved the findings. He approved only so much of the sentence as provides for a bad-conduct discharge, forfeiture of $70.00 per month for six months, and confinement at hard labor for three months. Such findings and the approved punishment were affirmed by a board of review in the office of The Judge Advocate General of the Air Force.
On December 6, 1961, two petty officers of the United States Navy, attending an Air Force Flight Mechanics School, were billeted in a room located on the second floor of a barracks at Tinker Air Force Base, Oklahoma. Prior to departing for the flight line for duty on that day, the Navy men tidied up their room, took their books and flying gear, and secured their lockers. Upon leaving the room, at approximately 6:00 a.m., they locked the only door. When the men returned to their billet at approximately 11:00 a.m. they discovered this door to their room was unlocked. From an inspection of the room it was determined that the window blinds, which had been open at the time of their departure, were in a closed position, and that the door on one of the lockers had been pried open. The occupant of the locker immediately checked a cigar box, which he kept inside the locker, and found that the money he had previously placed inside the cigar box, amounting to approximately $55.00 or $60.00, was missing.
Further investigation revealed that the center window in the room, normally kept closed, was open about two feet, and the lower left portion of the screen appeared to have been forced away from the window in such a manner that an entry to the room could be gained from the outside. The condition of the window and screen had not been checked on the morning of the incident, but it had been checked sometime within a month’s period and it had been found secured. The loss was immediately reported to the first sergeant of the school and soon thereafter an investigator arrived to determine the circumstances.
One of the Navy men went into the latrine and found that a screen on one of the windows, on the same side of the barracks as their room, and approximately three rooms away, was ajar. It was established that there was a ledge running the length of the barracks which passes underneath both of these windows, i.e., the latrine and such room. The ledge was of sufficient width to support a person to stand or walk on it, because it was sometimes used while cleaning the second floor windows of the barracks.
During the course of the investigation of this occurrence, it was learned that two airmen, also billeted on the second floor of the barracks, had seen the accused near the window in this latrine and also in the vicinity of the room in question sometime around 6:15 to 6:45 a.m. on December 6th. Accused lived on the third floor of this same barracks.
In continuing his investigation, the investigator called the accused as a suspect. The accused was interrogated on four or five occasions between *590the date of the occurrence and January 17, 1962. At each interview, the accused was advised of his rights by the agent reading Article 31, Uniform Code of Military Justice, 10 USC § 831, and being told of the nature of the offense. However, accused continued to deny any implication in the theft. On January 17th the accused was called again by the investigator and, after a short interview, was asked to accompany him downtown to 'a garage to verify a part of accused’s story. After the investigator visited the garage, he told accused that they both would go to accused’s commander, Major Bean — who, by the time of trial, had been promoted to Lieutenant Colonel — in order to clear up some discrepancy concerning several traffic tickets received by the accused. The resulting conference lasted for approximately three quarters of an hour, of which about five minutes was taken up with traffic tickets and the remainder concerned the barracks thefts. There is some conflict concerning what transpired, but it is clear that the investigator and commander conversed on the subject of the theft, during which numerous questions were asked of the accused, who remained steadfastly silent. After a period of approximately forty-five minutes, the accused asked if he could speak to his commander, and the investigator immediately departed from the room. About a minute later the investigator was called back into the room and the commanding officer stated that accused had admitted taking the money in question. Accused then accompanied the investigator back to his office at his commander’s request whereupon he gave a complete statement relative to taking the money, and supplemented it later with another statement. These two written statements were introduced in evidence at trial as prosecution exhibits 6 and 7.
This Court granted review on a question involving the admissibility of the two out-of-court statements of appellant above-mentioned. In their briefs, both appellate defense counsel and appellate Government counsel submit the case on the substantive question of whether the law officer erred in admitting into evidence the two out-of-court statements of the appellant.
The facts giving rise to the question before us are properly stated by appellant’s counsel, substantially, as follows.
During the trial, after the prosecution had presented evidence of an unlawful entry into the room, and the loss of some $55.00 or $60.00 by a Naval petty officer, Mr. Fuller, a Special Agent of the Office of Special Investigations, was called as a witness. The agent testified that during the course of his investigating the alleged crime, he had occasion to interview the accused as a suspect on the day following the commission of the offense. The accused was, according to the agent, advised of his rights and interrogated in pursuance of the investigation, but the accused remained silent. Later in the trial, as soon as another Special Agent, one Jones, was sworn as a witness, the defense asked for and was granted an out-of-court hearing on the •issue of admission of any confession.
In the out-of-court hearing the en.tire evidence regarding taking the confession of accused was presented to the law officer in the form of the examination of two witnesses and the accused. Agent Jones continued to testify at this hearing to the effect that he was assigned the duty to aid in investigating the unlawful entry and larceny of money. In the course of this investigation he was called upon to contact the accused on five occasions. At the very beginning of each contact the agent testified that he advised the accused of Article 31, reading the Article from a card. According to his testimony, on January 17, 1962, Agent Jones accompanied accused to the interrogation room of the OSI, whereupon he advised accused of his rights and they discussed accused’s financial status, and the arrangement made by accused to get his car repaired at a civilian garage. At the agent’s request they drove to the garage where a short discussion between the agent and the manager took place.
*591. Upon his return to the car the agent took the accused to accused’s commanding officer, Lieutenant Colonel Bean, for the purpose of clearing up a point concerning some traffic tickets in the name of accused. Agent Jones testified that after a féw minutes on that subject he briefed the commander on the status of the larceny case which was then approximately five to six weeks old and upon which very little progress had been made toward concluding it. During this briefing, accused was asked some questions by both the commanding officer and the agent, but the accused remained silent.
The agent continued his testimony to the effect that the commander and he discussed the facts a “couple of times” and the accused refused to answer any questions or add to the discussion. Then after fifteen minutes of this, accused “asked if he might speak with his commander alone.” To this the agent replied, “of course,” and got up and left, closing the door. A minute or so later he was called back in and Lieutenant Colonel Bean told him that accused had admitted taking the money. Thereupon, the agent asked accused to accompany him to the OSI to discuss the matter further, the final result being two statements sworn to by the accused.
Appellate defense counsel contend that on cross-examination the text of the testimony, changed. They argue the agent admitted, in his testimony, that he really didn’t take accused to Lieutenant Colonel Bean to investigate traffic tickets, contending his real reason was brought out in the following question on cross-examination: “What you were trying to do was trap him into some kind of false statement, is this what it amounts to?” Answer: “No, sir, it wasn’t.” Inquiry was then made: “But that’s the reason you went to see Major Bean?” to which the answer was given, “That’s the reason, yes, sir.”. Although the agent did not testify on direct examination that during the discussion on the theft, Lieutenant Colonel Bean made any statements to accused which might be construed as inducements, or threats, he did on cross-examination testify that Lieutenant Colonel Bean asked accused, “if he had been involved in this thing, in this theft, why he didn’t go ahead and advise us of it. He asked if thére were any éxtenuating circumstances why he might have taken this money.” When queried if Lieutenant Colonel Bean had said, “ ‘Why don’t you get it off your chest and confess?’ ” the agent testified, “He might have.” In answer to an inquiry as to what Lieutenant Colonel Bean was saying that wasn’t a question, the agent witness replied, “Again, he asked Airman Goard if he was involved in this thing to go ahead and get the thing out in the open, and he asked if there were any extenuating circumstances.” Clarification of that answer was sought, and the witness continued, in response to this question:
“Q. This isn’t like questions, or was he putting them in the form of ‘Do this’, or ‘Go ahead’, more in the form of a direction?
“A. I think it might have been a direction to say, if you are involved in this thing, let’s get it out in the open.”
Shortly, thereafter the agent testified that neither he nor Lieutenant Colonel Bean, immediately prior to this last discussion, advised the accused of his rights to remain silent or of any of his rights under Article 31.
After the investigator had given his evidence, Lieutenant Colonel Bean, the accused’s commanding'officer, testified that OSI Agent Jones came to his office and told him he had “run into a brick wall” as regards the investigation surrounding the theft of money from the barracks. The agent then suggested they call accused in and ask him about that incident. During this conversation Lieutenant Colonel Bean asked accused if he had taken the money and told him, “if he ever expected me to help him, as his commander, he ought to be honest with me.”
Agent Jones was also asking questions of the accused in between discussing the facts as developed to date. In answer to the question as to whether he was prodding at the accused, Lieutenant Colonel Bean testified, *592“Well, I don’t know how you could interpret prodding, but I was after an honest answer.” Lieutenant Colonel Bean testified that he did not advise the accused of his rights under Article 31, but felt Jones did. Accused remained silent throughout most of the conference, but at the end asked to talk to his commander and then told him that he took the money. Immediately Lieutenant Colonel Bean called the agent into the room and told him of accused’s admission, after which he “told Goard to go along with Mr. Jones.”
On cross-examination it was brought out that Agent Jones had given Lieutenant Colonel Bean regular reports on the investigation by phone and, on January 17th, had primarily come to tell him that he had run into a brick wall. The agent had previously told him that Airman Goard was adamant in his answers that he was not guilty; he had also mentioned the fact that accused had been given a lie detector test, and the results of the test. But Lieutenant Colonel Bean wanted to make sure in his own mind that “either he had done it, taken this money, or he had not taken this money.” Lieutenant Colonel Bean admitted that more than once he asked accused, “why don’t you get it off your chest?” He also testified that he felt Agent Jones suspected accused of the theft from his attitude at this meeting.
The accused followed Lieutenant Colonel Bean as a witness and testified to the effect that he was scared of Lieutenant Colonel Bean, and that the colonel kept repeating to get it off your chest and come clean. The accused was under the impression that he was not being asked, but was being told to get it off his chest; and that Lieutenant Colonel Bean believed he had taken the money, with no thought of his innocence. Accused testified he believed also that, “When . . . [his commander] said, I can’t help you in my position unless you come clean, I figured that was what he wanted and if I went ahead and did it he would help me.” When Agent Jones returned to the room, after accused had asked to talk to his commander alone and Lieutenant Colonel Bean had said that Goard had admitted taking the money, he felt that Lieutenant Colonel Bean’s utterance to go with the agent, meant he wanted accused to go with him for the purpose of making a confession in writing. That is why he signed the confession. On cross-examination accused denied he had been advised of his rights by the agent on January 17th prior to going into Lieutenant Colonel Bean’s office. He testified that although he didn’t ask Lieutenant Colonel Bean to keep this confidential he would think Lieutenant Colonel Bean would know. He reiterated that he thought he had to make a statement because Lieutenant Colonel Bean had told him to go with the agent. In explaining his belief that Lieutenant Colonel Bean would keep this confidential, he stated, “To me, it was obvious that if I had wanted to confess, I would have left Special Agent Jones in the room”; and that he didn’t expect his commander to repeat it. He further explained that the way the commander put it, “to come clean,” he believed it would be confidential and couldn’t be used against him. Appellant stated: “He said the only way I can help you, if you come clean. By him saying that, if I had told him, if he could help me, I didn’t see how he could help me by telling somebody else.”
After the accused was excused, Agent Jones was recalled as a witness and restated much of his previous testimony, but did state that during the conference, Lieutenant Colonel Bean referred to himself on several occasions as accused’s commander in these words, “I am your commander; you are under my command,” but did not remember any specific comment. Lieutenant Colonel Bean was also recalled and, among other testimony, gave the following answer to a question:
“I believe I asked him on several occasions if he had done this thing, if he had taken the money. He remained adamant during the discussion, he didn’t say ‘yes’ and he didn’t say ‘no’. And, as I stated yesterday, that I felt it was my duty, as his commander, to find out whether he did or whether he didn’t.” *593Lieutenant Colonel Bean stated he had conducted an investigation previously and indicated he knew the requirements contained in Article 31. Lieutenant Colonel Bean was fully aware that the accused was suspected of committing the crime by the OSI, but was hesitant to say that he also suspected accused. In any event he felt it was his duty to find out.
During the out-of-court hearing the defense counsel had objected to admission of prosecution exhibits 6 and 7 into evidence, but the objection was overruled. At the request of defense counsel the testimony taken in the out-of-court hearing was not presented to the court-martial. Also, at his request the issue of voluntariness was not submitted to the court-martial.
Defense counsel before the court-martial was a captain of the Judge Advocate General Department, certified in accordance with Article 27(b), Uniform Code of Military Justice, 10 USC § 827. His conduct of the trial of this case would indicate considerable trial experience. He was skillful and adroit. In the out-of-court hearings on the admissibility of appellant’s confessions, continuing for a total of more than six hours, defense counsel developed the facts in an able and fearless manner and argued the legal questions with what may fairly be characterized as more than the average acumen. It is abundantly clear he followed a preconceived trial strategy in requesting that the testimony taken at the out-of-court hearing be not presented to the court-martial, and in requesting that no instruction on volun-tariness be submitted to it. We are not disposed to question the strategy followed. Actually, under the situation in this case, we endorse the same. Its efficacy seems to have been proven by a sentence of bad-conduct discharge and confinement for a period of three months for convictions which would have supported maximum punishment extending to dishonorable discharge and confinement for ten years. The offenses are aggravated to the extent that they constituted an unlawful entry of a private room assigned to members of a sister service, in which two window screens were forcibly opened and the lock on a metal locker was broken; and a barracks larceny of over $50.00 in cash, which the appellant squandered the same evening.
Article 51(b), Uniform Code of Military Justice, 10 USC | 851, provides, in part, as follows:
“The law officer of a general court-martial and the president of a special court-martial shall rule upon interlocutory questions, other than challenge, arising during the proceedings. Any such ruling made by the law officer of a general court-martial upon any interlocutory question other than a motion for a finding of not guilty, or the question of accused’s sanity, is final and constitutes the ruling of the court.”
Paragraph 57g, Manual for Courts-Martial, United States, 1951, in part, reads as follows:
“The ruling or decision of an interlocutory question should be preceded by any necessary inquiry into the pertinent facts and law. . . . Upon such inquiry, questions of fact are determined by a preponderance of the evidence.”
Along with most other courts, this Court has held from its beginning that where the evidence touching upon admissibility is in conflict, or where the admitted facts permit different inferences, the law officer’s ruling admitting a pretrial statement will not be overturned if there is evidence to support it. United States v Monge, 1 USCMA 95, 2 CMR 1; United States v Webb, 1 USCMA 219, 2 CMR 125. However, where there is no conflict or dispute as to the evidence, or it is subject to but one conclusion or inference, this Court may hold, as a matter of law, that the pretrial statement was inadmissible because procured in violation of Article 31 of the Uniform Code, supra. United States v Williams, 2 USCMA 430, 9 CMR 60; United States v Rose, 8 USCMA 441, 24 CMR 251; United States v Walker, 9 USCMA 187, 25 CMR 449.
We will not undertake to set out *594all of the evidence heard in the very lengthy out-of-court hearings 0n the confession. We do find material conflict in the evidence and certainly sufficient evidence to sustain the law officer’s decision to admit the confessions, based upon his view of the evidence. We believe the testimony of appellant in the out-of-court hearings, of itself, is sufficient to sustain the ruling of the law officer. For instance, appellant’s responses to the following inquiries are illuminating:
“Q. What sort of help did you think . . . [your commander] could give you ?
“A. Sir, really, I don’t know what kind of help.
“Q. You didn’t have anything particular in mind, then ?
“A. No, sir.
“Q. And you really didn’t have anything particular in mind when you said you were afraid or scared of Major Bean, anything special or particular?
“A. No more than just, he was squadron commander.”
Accused admitted many Article 31 warnings prior to the conference with Major — later Lieutenant Colonel— Bean. When asked why he felt his oral confession would be kept confidential, accused said:
“When he said, the only way I can help you is to come clean.
“Q. You took it from that, he would keep in confidence all you told him?
“A. Yes, sir.
“Q. But he said this in the presence of Agent Jones, didn’t he?
“A. Yes, sir, he said this in the presence of Agent Jones.
“Q. Did he ever tell you he would keep it to himself?
“A. No, sir.
“Q. And you assumed, from his statement, ,the only way I can help you is to come clean, that if you did tell him about it, or make a statement to him, that he would keep it in confidence?
“A. Yes, sir.
“Q. Can you explain why you got that impression from that statement?
“A. He said the only way I can help you, if you come clean. By him saying that, if I had told him, if he could help me, I didn’t see how he could help me by telling somebody else.”
Conceding, arguendo, the inferences drawn by appellant to be reasonable and justified, we submit that the law officer could have drawn different inferences therefrom, equally reasonable and justified. Under those circumstances and in view of the interlocutory nature of the question posed, we cannot overturn his ruling. We must accept the determination of the law officer on the question of admissibility whenever it is supported by substantial evidence, regardless of whether we, as individuals, might resolve the conflict otherwise, or draw different inferences from the facts. If the law officer could reasonably conclude the evidence was admissible, then we must affirm. See United States v Monge, supra, at page 98.
In the recent case of United States v Acfalle, 12 USCMA 465, 31 CMR 51, a particularly aggravated case on the facts, we said at page 469:
“We do not, however, conclude that Acfalle’s two statements were inadmissible as a matter of law. While the tactics employed by Agents Platt and Lane are deplorable, there are circumstances in the record from which both the law officer and the members of the court-martial could infer that accused confessed, not because of his removal from Guam to Japan, his airsickness, the illness of his relatives, the lack of full communication with his wife and brother-in-law, and the other circumstances . here depicted, but because of an overwhelming consciousness of guilt.”
We call attention to United States v Sapp, 1 USCMA 100, 2 CMR 6; United States v Colbert, 2 USCMA 3, 6 CMR 3; United States v Cooper, 2 USCMA 333, 8 CMR 133; United States v Wilcher, 4 USCMA 215, 15 CMR 215; United States v Volante, 4 USCMA 689, 16 CMR 263; United States v Dandaneau, 5 USCMA 462, 18 CMR 86; *595United States v Howell, 5 USCMA 664, 18 CMR 288.
We are unable to find error in the decision of the law officer in admitting either of the two out-of-court statements of appellant.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.